Exhibit 10.1

EIGHTH AMENDMENT TO CREDIT AGREEMENT

This Eighth Amendment to Credit Agreement (this “Amendment”) is made as of July
24, 2017,  by and among:

SPORTSMAN’S WAREHOUSE, INC., a Utah corporation (the “Lead Borrower”);

the Persons named on Schedule I hereto (together with the Lead Borrower,
individually, a  “Borrower”, and collectively, the “Borrowers”);

the Persons named on Schedule II hereto (individually, a “Guarantor”, and
collectively, the “Guarantors”, and together with the Borrowers, individually, a
 “Loan Party”, and collectively the “Loan Parties”);

the LENDERS party hereto; and

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, and Swing Line
Lender;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Credit Agreement, dated as of May 28,
2010 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), by and among the Loan Parties, the
Lenders party thereto from time to time, and Wells Fargo Bank, National
Association (as successor by merger to Wells Fargo Retail Finance, LLC), as
Administrative Agent, Collateral Agent and Swing Line Lender;

WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.



Defined Terms.  Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in Credit Agreement unless otherwise
defined herein.

2.



Amendments to Credit Agreement.

(a)



The provisions of Article I of the Credit Agreement are hereby amended as
follows:





--------------------------------------------------------------------------------

 



(i)        By deleting the definition of “Accelerated Borrowing Base Delivery
Event” in its entirety therefrom and substituting in its stead the following new
definition:

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to twenty percent (20%) of the Loan Cap at
any time.  For purposes of this Agreement, the occurrence of an Accelerated
Borrowing Base Delivery Event shall be deemed continuing at the Administrative
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded twenty percent (20%) of the Loan Cap for forty-two
(42) consecutive calendar days, in which case an Accelerated Borrowing Base
Delivery Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of an Accelerated Borrowing Base Delivery Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Accelerated Borrowing Base Delivery Event in the event that the
conditions set forth in this definition again arise.

(ii)       By deleting the definition of “Aggregate Commitments” in its entirety
therefrom and substituting in its stead the following new definition:

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Eighth Amendment Effective Date, the Aggregate Commitments are $150,000,000.

(iii)      By deleting the pricing grid set forth in the definition of
“Applicable Margin” in its entirety therefrom and substituting in its stead the
following pricing grid:

 

 

 

 

Level

Average Daily Availability

LIBOR Margin

Base Rate Margin

I

Greater than or equal to 50% of the Loan Cap

1.25%

0.25%

II

Greater than or equal to 25% of the Loan Cap but less than 50% of the Loan Cap

1.50%

0.50%

III

Less than 25% of the Loan Cap

1.75%

0.75%



2

--------------------------------------------------------------------------------

 



 

(iv)      By deleting clause (b) of the definition of “Borrowing Base” in its
entirety therefrom and substituting in its stead the following:

“(b)the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by the
product of (A) Appraisal Percentage multiplied by (B) the Appraised Value of
Eligible Inventory;”

(v)       By deleting the definition of “Cash Dominion Event” in its entirety
therefrom and substituting in its stead the following new definition:

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Availability
at least equal to twenty percent (20%) of the Loan Cap at any time.  For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing at the Agent’s option (i) so long as such Event of Default has
not been waived, and/or (ii) if the Cash Dominion Event arises as a result of
the Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded 20% of the Loan Cap for ninety (90) consecutive
Business Days, in which case a Cash Dominion Event shall no longer be deemed to
be continuing for purposes of this Agreement; provided that a Cash Dominion
Event shall be deemed continuing (even if an Event of Default is no longer
continuing and/or Availability exceeds the required amount for ninety (90)
consecutive Business Days) at all times after a Cash Dominion Event has occurred
and been discontinued on two (2) occasions after the Eighth Amendment Effective
Date. The termination of a Cash Dominion Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Cash Dominion Event in
the event that the conditions set forth in this definition again arise.

(vi)      By deleting “other than the Sponsor” in the third line of the
definition of “Change of Control”.

(vii)     By deleting the definition of “Fee Letter” in its entirety therefrom
and substituting in its stead the following new definition:

“Fee Letter” means, collectively, (i) the letter agreement, dated May 28, 2010,
among the Lead Borrower and the Administrative Agent, (ii) the letter agreement,
dated October 27, 2011, by and among the Borrowers and the Administrative Agent,
(iii) the Third Amendment Fee Letter, (iv) the Fifth Amendment Fee Letter, (v)
the Sixth Amendment Fee Letter, and (v) the Eighth Amendment Fee Letter.



3

--------------------------------------------------------------------------------

 



(viii)    By deleting the definition of “Maturity Date” in its entirety
therefrom and substituting in its stead the following new definition:

“Maturity Date” means the earlier to occur of (x) July 24, 2022 and (y) the date
that is ninety (90) days prior to the maturity date of the Term Credit Agreement
unless the Indebtedness thereunder has been repaid (including as a result of
Permitted Refinancing Indebtedness) to the extent permitted hereunder or such
maturity date has been extended to a date which is at least ninety-one (91) days
after the Maturity Date set forth in clause (x) above.

(ix)      By deleting the definitions of “Additional Commitment Lender”,
“Increase Effective Date”, “Inventory Advance Rate” and “Sponsor” in their
entirety therefrom.

(x)       By adding the following new definitions thereto in appropriate
alphabetical order:

“Eighth Amendment Fee Letter” means the letter agreement, dated as of the Eighth
Amendment Effective Date, by and among the Borrowers and the Administrative
Agent.

“Eighth Amendment Effective Date” means July 24, 2017.

(b)



The provisions of Article II of the Credit Agreement are hereby amended as
follows:

(i)        By deleting “0.375%” where it appears in Section 2.09(a) thereof, and
by substituting “0.25%” in its stead.

(ii)       By deleting Section 2.15 thereof in its entirety and by substituting
the following in its stead:

“2.15Reserved.”

(c)



The provisions of Article VI of the Credit Agreement are hereby amended by
deleting clause (b) of Section 6.10 in its entirety and by substituting the
following in its stead:

“(b)  Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent to conduct appraisals, commercial finance examinations and
other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves.  The Loan Parties
shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such evaluations and appraisals.  Without limiting
the foregoing, the Loan Parties acknowledge that the

4

--------------------------------------------------------------------------------

 



Administrative Agent may, in its discretion, undertake, at the Loan Parties’
expense, up to (X) one (1) inventory appraisal and one (1) commercial finance
examination in any Fiscal Year when Availability is at all times during such
Fiscal Year greater than 35% of the Loan Cap, (Y) up to two (2) inventory
appraisals and two (2) commercial finance examinations in any Fiscal Year when
Availability is at any time during such Fiscal Year is less than or equal to 35%
of the Loan Cap but greater than 20% of the Loan Cap, and (Z) up to three (3)
inventory appraisals in any Fiscal Year when Availability is at any time during
such Fiscal Year less than or equal to 20% of the Loan Cap.  Notwithstanding
anything to the contrary contained herein, the Administrative Agent may cause
additional inventory appraisals and commercial finance examinations to be
undertaken (x) as it in its discretion deems necessary or appropriate, at its
own expense, or (y) at the expense of the Loan Parties, at any time required by
applicable Law or if a Default shall have occurred and be continuing.”

3.



Ratification of Loan Documents.  Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement, the Security Agreement, the
Facility Guaranty and the other Loan Documents remain in full force and
effect.  The Loan Parties hereby ratify, confirm, and reaffirm that all
representations and warranties of the Loan Parties contained in the Credit
Agreement, the Security Agreement and each other Loan Document are true and
correct in all material respects on and as of the date hereof, except to the
extent that (x) such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
on and as of such earlier date, or (y) such representations and warranties are
subject to “materiality” or “Material Adverse Effect” or similar language, in
which case they are true and correct in all respects.  The Guarantors hereby
acknowledge, confirm and agree that the Guaranteed Obligations of the Guarantors
under, and as defined in, the Facility Guaranty include, without limitation, all
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents, as such Obligations
have been amended pursuant to this Amendment.  The Loan Parties hereby
acknowledge, confirm and agree that the Security Documents and any and all
Collateral previously pledged to the Collateral Agent, for the benefit of the
Credit Parties, pursuant thereto, shall continue to secure all applicable
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents.

4.



Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

(a)



The Administrative Agent shall have received counterparts of this Amendment and
the Eighth Amendment Fee Letter duly executed and delivered by each of the
parties hereto.

(b)



All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been

5

--------------------------------------------------------------------------------

 



duly and effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

(c)



No Default or Event of Default shall have occurred and be continuing.

(d)



No “Default” or “Event of Default” (each as defined in the Term Credit
Agreement) shall have occurred and be continuing.

(e)



The Administrative Agent shall have received such additional documents,
instruments, and agreements as any Agent may reasonably request in connection
with the transactions contemplated hereby.

5.



Representations and Warranties.  To induce the Credit Parties to enter into this
Amendment, each Loan Party represents and warrants to the Administrative Agent
and the other Credit Parties that:

(a)



The execution, delivery and performance by each Loan Party of this Amendment and
the performance of each Loan Party’s obligations hereunder have been duly
authorized by all necessary corporate or other organizational action, do not and
shall not: (i) contravene the terms of any of such Person's Organization
Documents; (ii) conflict with or result in any breach, termination, or
contravention of, or constitute a default under, or require any payment to be
made under (x) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries, or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (iii) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Collateral Agent
under the Security Documents); or (iv) violate any Law.

(b)



This Amendment has been duly executed and delivered by each Loan Party.  This
Amendment constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(c)



After giving effect to the transactions contemplated by this Amendment, the Loan
Parties, on a Consolidated basis, are and will be Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Amendment or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

(d)



There has been no event or circumstance since January 28, 2017 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.



6

--------------------------------------------------------------------------------

 



(e)



No consents, licenses or approvals are required in connection with the
execution, delivery and performance by any Loan Party, and the validity against
such Loan Party, of this Amendment or any other Loan Document to which it is a
party.

(f)



No Default or Event of Default has occurred and is continuing.

(g)



No “Default” or “Event of Default” (each as defined in the Term Credit
Agreement) has occurred and is continuing or would result from the execution of
this Amendment or the performance by the Loan Parties of their obligations
hereunder.

6.



Miscellaneous.

(a)



Each of the Loan Parties hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against the Agents, the other Credit Parties,
or their respective parents, affiliates, predecessors, successors, or assigns,
or their officers, directors, employees, attorneys, or representatives, with
respect to the Obligations, and that if any of the Loan Parties now has, or ever
did have, any offsets, defenses, claims, or counterclaims against such Persons,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Amendment, all of
them are hereby expressly WAIVED, and each of the Loan Parties hereby RELEASES
such Persons from any liability therefor.

(b)



This Amendment may be executed in several counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 Delivery of an executed counterpart of a signature page to this Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

(c)



This Amendment and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  No prior negotiations or discussions shall limit, modify, or
otherwise affect the provisions hereof.

(d)



If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



7

--------------------------------------------------------------------------------

 



(e)



The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agents or the other Credit
Parties or their respective counsel in entering into this Amendment.

(f)



The Loan Parties shall pay all reasonable costs and expenses of the Agents
(including, without limitation, reasonable attorneys’ fees) in connection with
the preparation, negotiation, execution and delivery of this Amendment and
related documents.

(g)



This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

 



8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

 

 

SPORTSMAN’S WAREHOUSE, INC., a Utah corporation, as Lead Borrower and as a
Borrower

 

 

 

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE SOUTHWEST, INC., a California corporation, as a Borrower

 

 

 

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MINNESOTA MERCHANDISING CORP., a Minnesota corporation, as a Borrower

 

 

 

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PACIFIC FLYWAY WHOLESALE, LLC, a Delaware limited liability company, as a
Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

 

 

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Signature Page to Eighth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

SPORTSMAN’S WAREHOUSE DEVELOPMENT I, LLC, a Delaware limited liability company,
as a Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE DEVELOPMENT II, LLC, a Delaware limited liability company,
as a Borrower

 

 

 

 

By:

Sportsman's Warehouse, Inc., its Sole Member

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC., a Delaware corporation, as a Guarantor

 

 

 

 

By:

/s/ Kevan  P Talbot

 

Name:

Kevan  P Talbot

 

Title:

Chief Financial Officer

 





Signature Page to Eighth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, Lender and
Swing Line Lender

 

 

 

 

By:

/s/ Peter A. Foley

 

Name:

Peter A. Foley

 

Title:

Duly Authorized Signatory

 

 



Signature Page to Eighth Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

 

Schedule I

 

Borrowers other than the Lead Borrower

 

 

Sportsman’s Warehouse Southwest, Inc.

Minnesota Merchandising Corp.

Pacific Flyway Wholesale, LLC

Sportsman’s Warehouse Development I, LLC

Sportsman’s Warehouse Development II, LLC

 





 

--------------------------------------------------------------------------------

 



 

Schedule II

 

Guarantors

 

Sportsman’s Warehouse Holdings, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------